 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KASEY F. HOFFMAN,                                    No. 2:16-cv-03030-TLN-EFB
12                       Plaintiff,
13           v.                                            ORDER
14    S. PALAGUMMI, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On September 17, 2018, the Magistrate Judge issued an order granting Defendant

19   Palagummi’s request for an extension of time to respond to plaintiff’s complaint. (ECF No. 16.)

20   Plaintiff moves to “set aside” that order, which the Court construes as a request for

21   reconsideration. (ECF No. 18.)

22          Local Rule 303(f) provides that magistrate judge’s orders shall be upheld unless “clearly

23   erroneous or contrary to law.” Upon review of the entire file, the Court finds that it does not

24   appear that the Magistrate Judge’s ruling was clearly erroneous or contrary to law.

25          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the

26   Magistrate Judge filed September 17, 2018, (ECF No. 16), is AFFIRMED.

27   Dated: October 15, 2018

28
                                           Troy L. Nunley
                                           United States District Judge
